United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Birmingham, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1132
Issued: October 1, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On April 24, 2019 appellant, through counsel, filed a timely appeal from a February 19,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP has met its burden of proof to terminate appellant’s
medical benefits, effective June 26, 2018, as she no longer had residuals due to her accepted
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

conditions; and (2) whether appellant has met her burden of proof to establish continuing
employment-related residuals on or after June 26, 2018 due to her accepted conditions.
FACTUAL HISTORY
On June 18, 2014 appellant, then a 41-year-old city carrier assistant, filed a traumatic injury
claim (Form CA-1) alleging that on that date she fell off a porch while delivering mail in the
performance of duty. She alleged injury to her right knee, right ankle, both hands, and right side
of her chin. OWCP initially accepted the claim for contusions of multiple sites, right ankle sprain,
and left wrist sprain. Acceptance of the claim was subsequently expanded to include the additional
condition of right calcaneus fracture. Appellant worked in a full-time, limited-duty capacity until
October 23, 2014, after which she worked part-time limited duty. She stopped work completely
on May 12, 2015. OWCP paid appellant wage-loss compensation on the periodic rolls as of
July 26, 2015. Appellant returned to limited-duty status on June 13, 2017. She subsequently filed
claims for compensation (Form CA-7) for intermittent periods of wage loss. OWCP paid appellant
compensation for those claimed periods on the supplemental rolls.
On October 31, 2017 OWCP requested that Dr. Mary Elizabeth Gilmer, a Board-certified
orthopedic surgeon and appellant’s attending physician, provide an update on appellant’s work
capacity and the status of her employment injury. It noted that the requested right ankle
arthroscopy and repair of right ankle ligament and right leg tendon was approved on August 2,
2017 and requested a status update.3
Appellant continued to submit Form CA-7 claims for compensation for intermittent periods
of wage loss.
In a November 21, 2017 report, Dr. Gilmer noted that appellant’s left wrist examination
revealed no deformity, atrophy, ecchymosis, swelling, or visible scars of the wrist. Palpation of
the wrist revealed tenderness, with no effusion or crepitus and with normal range of motion,
strength, sensation, and reflexes. Appellant had a positive Phalen’s sign and positive Tinel’s sign.
For the right ankle examination, Dr. Gilmore noted diffuse swelling, mild tenderness of the
anterior and lateral joint lines, pain with extreme range of motion, 4/5 strength in all muscles with
normal sensation and ankle reflexes and positive anterior drawer, talar tilt, and varus stress tests.
The right ankle x-ray revealed no acute changes. Dr. Gilmore diagnosed carpal tunnel syndrome
of the left upper limb; strain of muscle tendon, right foot; sprain of other ligament right ankle; and
other instability of right ankle. She continued to recommend arthroscopic surgery for the right
ankle as appellant had chronic ankle instability on examination with positive drawer testing that
was painful and not improving with conservative measures. Dr. Gilmore opined that appellant
was unable to perform her job due to swelling and pain even while in a boot. Due to appellant’s
symptoms, she placed appellant on sedentary duty only with no standing/walking. On that same
date, Dr. Gilmore completed a work capacity evaluation (Form OWCP-5c) and a duty status report
(Form CA-17). She provided a sedentary work restriction, noting that appellant was unable to
work extended periods of time due to an aggravation of anterior tibialis tendon. Dr. Gilmore also

3

OWCP did not authorize right release of foot tendons and removal of right heel bone.

2

indicated that appellant most likely had left carpal tunnel syndrome due to performance of highly
repetitive tasks.
OWCP also received duplicative copies of Dr. Gilmore’s July 25, 2017 report and July 25,
2017 x-ray results previously of record. The July 25, 2017 x-ray findings revealed no acute
changes in either the right ankle or left wrist. In her report, Dr. Gilmore indicated that appellant
had ligamentous laxity of the right ankle and significant pain on drawer testing on examination.
She advised that, while the magnetic resonance imaging (MRI) scan showed evidence of some
remaining ligamentous tissue, it was insufficient to stabilize that the ankle and appellant was at
risk for ongoing ankle injuries due to this ligamentous laxity. Dr. Gilmore recommended a lateral
ligament reconstruction with personal exploration.
On February 15, 2018 OWCP notified appellant that she would be referred for a second
opinion evaluation to determine the status of her accepted conditions, appropriate treatment, and
extent of disability.
Dr. Gilmer continued to treat appellant for right foot pain, left upper limb carpal tunnel
syndrome, left wrist pain, strain of muscle and tendon of long extensor muscle of toe at ankle and
foot level on the right foot, sprain of other ligaments of the right ankle, pain in the right ankle and
joints of the right foot, and other instability of the right ankle. She also continued to recommend
right foot surgery due to chronic ankle instability with painful, positive drawer testing. Dr. Gilmer
indicated that appellant was unable to perform her job due to swelling and pain. She placed
appellant on sedentary duty with no standing/walking.
Appellant continued to file claims for wage-loss compensation.
In an April 10, 2018 report, Dr. Howard L. Fowler, a Board-certified orthopedic surgeon
and second opinion physician, noted appellant’s history of injury, reviewed the statement of
accepted facts (SOAF), and the medical records. Appellant’s physical examination of her right
ankle revealed no swelling, normal range of motion, no evidence of instability either medially or
laterally, and a negative anterior drawer and negative talar tilt. Dr. Fowler indicated that she had
intact peroneal function, anterior tibial function, Achilles tendon function, and a neurologically
intact right ankle. Other than appellant’s pain complaints, he found that her right ankle was
identical to the left ankle examination. Dr. Fowler noted that the x-ray of her right ankle and foot
showed a chronic, ununited avulsion fracture at the distal prominence of the calcaneus, and that
previous MRI scans revealed intact ligaments, intact tendons, and the ununited avulsion fracture.
With respect the left wrist and hand, he noted diffuse tenderness on palpation with no swelling, a
mildly positive Phalen’s sign, but negative Tinel’s sign. Dr. Fowler indicated that the x-ray testing
of the left wrist and hand showed no bony abnormality. He concluded that, other than the
possibility of left hand carpal tunnel syndrome, the accepted employment conditions of contusion
of multiple sites, right ankle sprain, left wrist sprain, and fracture of calcaneus had resolved.
Dr. Fowler opined that appellant had no remaining residuals from her employment-related
conditions as carpal tunnel syndrome did not appear in the SOAF. He further opined that she had
reached maximum medical improvement (MMI) and no permanent restrictions were necessary as
she was capable of performing the physical requirements of her date-of-injury position.
Dr. Fowler completed a work capacity evaluation indicating the same.

3

In a letter dated May 8, 2018, OWCP proposed to terminate appellant’s medical benefits
as the evidence of record established that she no longer had residuals causally related to the
June 18, 2014 employment injury. It determined that the weight of the medical evidence rested
with Dr. Fowler, the second opinion physician. OWCP afforded appellant 30 days to respond if
she disagreed with the proposed termination.
Appellant subsequently filed additional wage-loss compensation claims contending that no
work was available within her restrictions from April 16, 2018 onwards.
OWCP also received medical reports from Dr. Gilmer dated March 13, April 12, May 22,
and June 4, 2018. In her March 13, April 12, and June 4, 2018 reports, Dr. Gilmer provided
examination findings and continued to assess right foot strain of muscle and tendon of long
extensor muscle of toe at ankle and foot level, and sprain of other ligament of right ankle. She
noted a treatment plan of ankle surgery and a course of physical therapy. In her May 22, 2018
report, Dr. Gilmer emphasized that appellant could not return to work without restrictions. She
indicated that appellant could only do light-duty work, within the restrictions indicated by the
March 25, 2018 functional capacity evaluation (FCE). Dr. Gilmer continued to diagnose strain of
muscle and tendon of long extensor muscle of toe at ankle and foot level, right foot; sprain of other
ligaments of right ankle, pain in right ankle and joints of right foot, left carpal tunnel syndrome,
and left wrist pain. She advised that right ankle surgery had been recommended to help appellant’s
pain, but OWCP had denied such surgery. Dr. Gilmer opined, in her June 4, 2018 report, that
appellant’s carpal tunnel syndrome was not related to the employment injury, but was due to
repetitive tasks. She advised appellant to file an occupational disease claim for that condition.4
By decision dated June 25, 2018, OWCP finalized the termination of appellant’s medical
benefits, effective June 26, 2018. It found that the weight of the medical evidence rested with
Dr. Fowler, OWCP’s second opinion examiner, who concluded that she had no residuals due to
her accepted employment conditions.
OWCP continued to receive additional wage-loss compensation claims from appellant and
reports from Dr. Gilmer.
In an April 12, 2018 report, which OWCP received July 6, 2018, Dr. Gilmer indicated that
appellant presented on November 8, 2016 with lateral ligamentous instability consistent with her
employment-related injury. She indicated that, while the MRI scan done after her evaluation
revealed an intact anterior talofibular ligament, this would not prevent appellant’s ankle from
subluxing and cause instability and ankle pain due to abnormal movements in the ankle.
Dr. Gilmer indicated that conservative measures had failed, as had all attempts to get the
recommended lateral ligament reconstruction approved. She opined that, since surgery was not an
option, appellant’s FCE work restrictions could not be changed without surgical repair.

4

The Board notes that appellant filed an occupational disease claim to which OWCP assigned OWCP File No.
xxxxxx294. It accepted the claim for left upper limb carpal tunnel syndrome. OWCP has not administratively
combined OWCP File No. xxxxxx294 with the present claim.

4

On November 20, 2018 appellant requested reconsideration and submitted additional
medical evidence.
In an August 14, 2018 report, Dr. N. Christopher Khatri, a Board-certified internist, noted
the history of injury and appellant’s medical course. Examination findings of right ankle revealed
mild swelling and limited dorsiflexion. An April 10, 2018 x-ray revealed chronic fracture of
calcaneus. Dr. Khatri diagnosed a sprain of other ligament of right ankle and strain of muscle and
tendon of long extensor muscle of toe at ankle and foot level, right foot. He indicated that appellant
had a chronic, ununited avulsion fracture of the calcaneus, which was identified on April 10, 2018
and was the same fracture from the employment injury. Dr. Khatri explained that an avulsion
fracture occurred when a tendon or ligament that is attached to the bone pulls a piece of the
fractured bone off. He indicated that radiographic evidence supported that appellant’s employment
injury had not healed and, because of the fracture not healing, other anatomical structures of the
right foot were at risk for becoming damaged. Dr. Khatri noted that Dr. Gilmer had diagnosed
strain of the tendon of the ankle in November 2016 and April 2018 and recommended surgical
intervention to alleviate appellant’s right foot pain due to the strained tendon and ligament. He
indicated that the damage to her surrounding tendons and ligaments was caused by the unhealed
fracture and required surgical intervention as conservative treatment had failed and she was at risk
for long-term complications. Dr. Khatri requested that the condition of right calcaneus fracture be
reinstated and the claim expanded to include sprain of right ankle and strain of muscle and tendon
of long extensor muscle of toe at ankle and foot level.
In a December 20, 2018 letter, OWCP requested that Dr. Fowler clarify his opinion and
conclusions regarding appellant’s employment-related right calcaneus fracture. It requested the
date and a copy of appellant’s x-ray which showed the chronic, ununited avulsion fracture. OWCP
also indicated if it was a newly obtained x-ray, whether it changed Dr. Fowler’s opinion that the
employment-related fracture of the right calcaneus had resolved.
OWCP received a March 22, 2018 FCE report and reports from Dr. Gilmer dated
March 15, April 12, May 22, and June 4 and 20, 2018. In her reports, Dr. Gilmer continued to
provide impressions of right foot pain, strain of muscle and tendon of long extensor muscle of toe
at ankle and foot level, right foot, sprain of other ligaments of right ankle, pain in right ankle and
joints of right foot, left carpal tunnel syndrome, and pain in left wrist. She disagreed with the
second opinion physician’s assessment and indicated that FCE performed prior to his examination
delineated her limitations. Dr. Gilmer reiterated that appellant displayed symptoms of ankle
instability and synovitis after an ankle sprain, a common finding. She also continued to
recommend ligament reconstruction surgery.
In a February 5, 2019 report, Dr. Fowler indicated that an April 10, 20185 x-ray report was
obtained as part of his examination. He forwarded a copy of an April 10, 2014 x-ray report of the
right foot and ankle, which showed a very small ununited, chronic avulsion at the very distal tip
of the calcaneus right foot, and similar findings on a right foot MRI scan dated October 22, 2014.
Dr. Fowler indicated that this x-ray had not changed his opinion that the employment-related
fracture of the right calcaneus had resolved. He explained that this was a very small avulsion type
5
The April 10, 2018 date of the x-ray appears to be a typographical error as Dr. Fowler submitted an April 10, 2014
x-ray.

5

fracture which was present on MRI scan dated October 22, 2014, approximately 4 and ½ years
ago. Any symptoms that may have resulted from this possible avulsion would have resolved longago. The fact that the small chronic avulsion was ununited also had not changed Dr. Fowler’s
opinion as those symptoms should have resolved long-ago.
By decision dated February 19, 2019, OWCP denied modification of its termination
decision based on Dr. Fowler’s February 5, 2019 report, which concluded that the employmentrelated fracture of the right calcaneus would have resolved long-ago.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of proof to justify
termination or modification of compensation benefits.6 After it has determined that, an employee
has disability causally related to his or her federal employment, OWCP may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.7 OWCP’s burden of proof includes the necessity of furnishing rationalized
medical opinion evidence based on a proper factual and medical background.8
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.9 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.10
Section 8123(a) of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.11
ANALYSIS -- ISSUE 1
The Board finds that OWCP has not met its burden of proof to terminate appellant’s
medical benefits effective June 26, 2018.
The evidence of record establishes that there remains a conflict between Dr. Fowler, the
second opinion physician, and Dr. Gilmer appellant’s treating physician, as to whether appellant
6

M.M., Docket No. 17-1264 (issued December 3, 2018); S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB
197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).
7

See R.R., Docket No. 19-0173 (issued May 2, 2019); E.B., Docket No. 18-1060 (issued November 1, 2018).

8

G.H., Docket No. 18-0414 (issued November 14, 2018).

9

L.W., Docket No. 18-1372 (issued February 27, 2019).

10

R.P., Docket No. 18-0900 (issued February 5, 2019).

11

5 U.S.C. § 8123(a). B.S., Docket No. 19-0711 (issued October 17, 2019); see also G.B., Docket No. 16-0996
(issued September 14, 2016) (where the Board held that OWCP improperly terminated the claimant’s wage-loss
compensation and medical benefits as there was an unresolved conflict of medical opinion between her treating
physician and a second opinion specialist).

6

had residuals from her accepted conditions as of June 26, 2018. In his April 10, 2018 report,
Dr. Fowler noted reviewing the SOAF. He found, based on his examination, that there were no
objective findings to support ongoing residuals from appellant’s employment-related conditions.
Dr. Fowler determined that she had reached MMI and could return to her date-of-injury position
with no restrictions. Regarding appellant’s right ankle, he noted that her physical examination
revealed no swelling, normal range of motion, and no evidence of instability either medially or
laterally. Dr. Fowler concluded that she had a neurologically intact right ankle. He also noted that
both x-ray and MRI scan testing had revealed an ununited avulsion fracture at the distal
prominence of the right calcaneus.
Appellant’s treating physician, Dr. Gilmer, however, submitted numerous reports through
June 4, 2018 wherein she noted that she continued to treat appellant for right ankle ligament strain
and recommended surgical correction as conservative treatment had failed. She explained that
appellant had ligamentous laxity of the right ankle due to loss of ligamentous tissue, which was
insufficient to stabilize the ankle. Dr. Gilmer also explained that appellant could only perform
light-duty work. The two physicians thus disagreed as to whether appellant’s accepted right ankle
strain had resolved.12 The Board finds that an unresolved conflict of medical evidence remains
between the opinions of Dr. Fowler and Dr. Gilmer as to whether appellant had residuals from the
accepted conditions.
As a conflict remains in the medical opinion evidence prior to June 26, 2018 as to whether
appellant’s accepted conditions had resolved, the Board finds that OWCP has not met its burden
of proof to terminate her medical benefits.13
CONCLUSION
The Board finds that OWCP has not met its burden of proof to terminate appellant’s
medical benefits effective June 26, 2018.14

12

Id.

13

On return of the case record OWCP should consider administratively combining OWCP File No. xxxxxx294
with the present claim.
14

In light of the disposition of this case, issue number 2 is rendered moot.

7

ORDER
IT IS HEREBY ORDERED THAT the February 19, 2019 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: October 1, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

8

